         Case: 3:17-cv-00070-wmc Document #: 27 Filed: 06/05/20 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

 THEODORE SMITH,

                Plaintiff,                                  OPINION and ORDER
    v.
                                                           Case No. 17-cv-70-wmc
 DR. GAMBARO, et al.,

                Defendants.


         Pro se plaintiff Theodore Smith, an inmate at Columbia Correctional Institution

(“Columbia”) is proceeding in this lawsuit against several Columbia employees on Eighth

Amendment deliberate indifference, excessive force and conditions of confinement claims.

On March 5, 2020, defendants filed a motion for summary judgment for failure to exhaust

administrative remedies. (Dkt. #21.) Following the preliminary pretrial conference, which

plaintiff could not attend because of a scheduling problem at his institution, Magistrate

Judge Crocker issued a text-only order that (1) set May 15, 2020, as plaintiff’s deadline to

respond to defendants’ motion, and (2) instructed plaintiff as to how he should respond

to defendants’ motion.       (Dkt. #25.)   That deadline has passed, and Smith has not

responded to defendants’ motion or contacted the court seeking clarification or an

extension of that deadline. His failure to respond to defendants’ motion, or to take any

other action indicating that he is preparing an opposition, suggests that he may not oppose

the motion.     Accordingly, the court will give Smith one more chance to respond to

defendants’ motion: he now has until June 26, 2020, to file an opposition to defendants’

motion for summary judgment. His failure to meet this deadline will cause the court to
       Case: 3:17-cv-00070-wmc Document #: 27 Filed: 06/05/20 Page 2 of 2



grant defendants’ motion as unopposed and dismiss this lawsuit without prejudice for

failure to exhaust administrative remedies.




                                          ORDER

      IT IS ORDERED that plaintiff Theodore Smith may have until June 26, 2020, to

file a response to defendants’ motion for summary judgment. If Smith does not respond

by that date, the court will dismiss his claims without prejudice.

      Dated this 5th day of June, 2020.

                                          BY THE COURT:

                                          /s/

                                          WILLIAM M. CONLEY
                                          District Judge




                                                2
